Exhibit 10.1
AMENDMENT TO THE
ASPEN INSURANCE HOLDINGS LIMITED
AMENDED 2003 SHARE INCENTIVE PLAN
     WHEREAS, Aspen Insurance Holdings Limited, a Bermuda corporation (the
“Company”) has adopted the Aspen Insurance Holdings Limited Amended 2003 Share
Incentive Plan (Amended February 6, 2008) (the “Plan”); and
     WHEREAS, the [Board of Directors/Committee] has determined that it would be
in the best interests of the Participants to amend the Plan to comply with
Section 409A of the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
     NOW THEREFORE, the Plan is amended as follows:

  1.   Section 10(b) shall be amended by adding the following subsection:

     “(iii) Notwithstanding the provisions of Section 10(b)(ii), (A) in the
event of a Change in Control, no payment shall be accelerated for any Award
which constitutes “deferred compensation” under Section 409A of the Code unless
such Change in Control is a “change in control event” as defined in
Section 1.409A-3(i)(5) of the United States Treasury Department Regulations and
(B) to the extent that a Change in Control does constitute a “change in control
event” as defined in Section 1.409A-3(i)(5) of the United States Treasury
Department Regulations, then, with respect to any Award which would be
considered “deferred compensation” under Section 409A of the Code on the date of
such Change in Control, the restrictions and other conditions applicable to any
such Award shall lapse, and such Award shall become vested, payable in full and
immediately settled and distributed.”

  2.   A new Section 19 shall be added with the title “Section 409A Compliance”
and the following provision:

     “The provisions of this Plan and any Awards made herein are intended to
comply with, and should be interpreted consistent with, the requirements of
Section 409A of the Code, and any related regulations or other effective
guidance promulgated thereunder by the United States Department of the Treasury
or the Internal Revenue Service.”
     Except as expressly amended herein, the provisions of the Plan shall remain
in full force and effect.

 